Thomas Carter plaint. conta Samuel Pelton mar of the Katch Blessing Defend* in an action of debt for the value of twenty Seven pounds one Shilling and eight pence in Silver due for worke done on board the sd Katch for the space of ten months and twenty five dayes being Shipped by sd Pelton as mate at two pounds and ten Shillings per month in Silver and was Ship’t the first of Octobr 1678. and put out of pay the 25*]l August. 79 the non payment whereof is greatly to the plaint8 damage with other due damages &c\ . . . The Iury .. . found for the plaint, twenty Five pounds in money, without costs of Court.